                Case 1:19-cv-04473 Document 3 Filed 08/04/19 Page 1 of 1 PageID #: 20

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                   Eastern District
                                                 __________         of of
                                                             District  New  York
                                                                          __________

                      MINGHAO YANG                                )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 1:19-cv-4473
                                                                  )
      WU RESTAURANT LLC and YIJING WANG                           )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) YIJING WANG
                                       136-55 37th Ave.
                                       Flushing, NY 11354




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Baya W. Harrison, Esq.
                                       New York Bar: 5678610
                                       The Harrison Law Firm P.C.
                                       38-08 Union Street, Suite 11A, Flushing, NY 11354
                                       Tel: (866) 943-2692
                                       Fax: (866) 943-2692
                                       Email: bwh@heboya.com

       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

                                                                            DOUGLAS C. PALMER
                                                                            CLERK OF COURT


Date:
                                                                                       Signature of Clerk or Deputy Clerk
